720 S.E.2d 395 (2012)
STATE of North Carolina
v.
Paul Jason CANNON.
No. 557P11.
Supreme Court of North Carolina.
January 26, 2012.
Daniel D. Addison, Special Deputy Attorney General, for State of North Carolina.
Paul Jason Cannon, for Cannon, Paul Jason.
Seth Edwards, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed on the 23rd of December 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of January 2012."